FINAL OFFICE ACTION
This application remains assigned in Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Specification
The substitute abstract is acceptable.
The revised title of the invention is approved.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of (HARKER et al. (US 2958517) or MacMichael et al. (US 4759635)) and Stringham (US 1242493).
JP 61-212275 in Figure 1 (the only Figure being relied upon) discloses the recited magnetic mixing apparatus (reproduced below) including a tank 10; a bucket 17 at a base of the tank 10; a rotor 16 disposed in the bucket 17; vanes 18; a stator 14 located coplanar with the rotor 16 to drive said rotor; and an axially extending bar 20 connected to the rotor; and the vanes 18 connected to the bar 20.  
From page 2 of the machine translation, “[t]he stator 14 is electrified to form a rotating magnetic field and the rotor 16 and the stirring blade 18 are rotated to agitate the reaction solution in the vessel 10”.  Thus, the rotor 16 is capable of being driven to contactlessly magnetically rotate about the axial direction (along 20) in an operating state and capable of being completely radially and longitudinally contactlessly magnetically supported with respect to the stator 14.  This is because the stator 14 surrounds the bucket 17 in which the freely rotating rotor 16 is disposed.  From page 4 of the machine translation,  “[t]he stator and the rotor form a known cylindrical gap type cage induction motor sandwiching the container 10”.   From page 5, “the center of the magnetic field of the stator 14 is higher than the center of the magnetic field of the rotor by [distance] h [see Figure 1].  Therefore, the rotor 16 is subjected to a force in a direction in which it is pulled upward [by the distance h] due to a difference in the center of the magnetic field.”  Accordingly, when the stator 14 is energized, the rotor 16 is pulled upward off the bottom of the bucket 17 by said distance h and is rotated within the bucket while maintaining a cylindrical gap between the rotor and the bucket to allow free rotation of the rotor within the bucket and the magnetic field generated by the stator.  As seen below, there is no certainly contact between the rotor 16 and stator 14 and there would be no contact between the rotor 16 and the bucket 17 when the rotor is lifted upwards by the distance h and suspended within the bucket 17 via the rotating magnetic field generated by the stator 14.  To summarize, when the stator 14 is energized, the rotor 16 is freely rotated within the bucket 17 and a gap (distance h) is formed between the lower surface of the rotor 16 and the bucket and a radial cylindrical gap is formed between the outer periphery of the rotor 16 and the inner vertical wall of the bucket 17.  
Thus it can be concluded that JP ‘275 includes a stator 14 arranged outside of the cylindrical bucket 17 of the mixing tank and surrounding the rotor 16 such that at least a part of the stator 14 is coplanar with a part of the rotor 16, and configured to contactlessly magnetically drive the rotor 16 to rotate about the axial direction in an operating state, and to completely radially [by said cylindrical gap] and longitudinally [by distance h] contactlessly magnetically support the rotor with respect to the stator, as claimed.


    PNG
    media_image1.png
    633
    737
    media_image1.png
    Greyscale



ABSTRACT of JP 61-212275:
PURPOSE:  To provide the titled small-sized reactor having simple structure and high airtightness to prevent the intrusion of sundry germs, by forming a rotary motor composed of a stator placed outside of the reactor vessel and a rotor placed in the vessel interposing a nonmagnetic and nonconductive vessel wall between the stator and the rotor. 
CONSTITUTION:  A stator 14 is fixed to the outer circumference of the rotor-space 12 of a closeable vessel 10 made of a nonmagnetic and nonconductive material.  A rotor 16 is placed rotatably in the rotor space 12, and the core and coil of the rotor 16 is coated with a synthetic resin 17.  The stator 14 is electrified to form a rotating magnetic field and the rotor 16 and the stirring blade 18 are rotated to agitate the reaction solution in the vessel 10.
*  *  *
However, JP ‘275 does not disclose a limiting element/bearing for receiving a terminating element of the bar or the stator housing with a separating can.
HARKER et al. ‘517 discloses a magnetic mixing apparatus with a driven rotor 36; an axially extending bar 32, 34 connected to the rotor; and a limiting element or bearing 28 for receiving a terminating element (the end) of the bar 32, 34.  The limiting element or bearing 28 is considered equivalent to the various types of bearings broadly recited in claims 5, 6, 7, and 17.  The limiting element 28 has an inner diameter that is larger than a diameter of the bar 32, 34 such that there is a clearance between an inner wall of the limiting element 28 and the bar 32, 34 (col. 2, lines 48-55) and see the clearance in an enlarged depiction of Figure 2 below:


    PNG
    media_image2.png
    446
    610
    media_image2.png
    Greyscale



MacMichael et al. discloses a magnetic mixing apparatus with a driven rotor 24 or 82; a stator 16, 18 surrounding the rotor 24; an axially extending bar 30 connected to the rotor; and a limiting element or bearing 40 for receiving a terminating element (the end) of the bar 30.  The limiting element or bearing 40 is considered equivalent to the various types of bearings broadly recited in claims 5, 6, 7, and 17.  The limiting element 40 has an inner diameter that is larger than a diameter of the bar 30 such that there is a clearance between an inner wall of the limiting element 40 and the bar 30 (col. 3, line 67 - col. 4, line 5) and see the clearance in an enlarged depiction of Figure 7 below:




    PNG
    media_image3.png
    875
    758
    media_image3.png
    Greyscale


It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a limiting element or bearing for receiving a terminating element of the axially extending bar that extends in an elongated manner to said limiting element or bearing as taught by HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) as an art recognized manner of supporting the rotor within the tank thereby preventing tilting or other deviation of the rotor via the limiting element or bearing at an upper portion of the tank.  
The recited clearance taught in HARKER et al. (US 2958517) or  MacMichael et al. provides loose engagement between the limiting element and the bar to minimize binding and friction therebetween and thereby allowing free movement of the bar within the limiting element (per col. 2, lines 48-55 of HARKER ‘517 and col. 3, line 67 - col. 4, line 5 of MacMichael et al.).
The patent to STRINGHAM discloses a magnetic mixing apparatus for mixing or stirring substances, comprising a mixing tank 11 configured to receive the substances to be mixed or to be stirred; a rotor 19 arranged in the mixing tank by which at least one vane 21 configured to mix or stir the substances is capable of being driven to rotate about an axial direction; a stator 12 arranged outside the mixing tank and surrounding the rotor (Figures 1 -2) and by which the rotor 19 is capable of being driven by an electromagnetic drive to contactlessly magnetically rotate about the axial direction in an operating state and capable of being supported magnetically with respect to the stator; and a security against tilting device 28-30 for the rotor that comprises an axially extending bar 24 extending in the axial direction and rotationally fixedly connected to the rotor 19, the security against tilting device having a limiting element or bearing 29, 30 fixed with respect to the mixing tank and cooperating with the bar 24, the security against tilting device being configured and arranged such that the bar is capable of rotating with respect to the limiting element or bearing 29, 30 and with tilting of the rotor being limited by physical contact between the bar and the limiting element or bearing; wherein the limiting element or bearing 40 is considered equivalent to the various types of bearings broadly recited in claims 5, 6, 7, and 17; and a stator housing 10 for the stator 12 including a separating can 23.
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a stator housing for the stator that includes a separating can as taught by STRINGHAM for the purposes of forming a support for the tank and to enclose the stator within the housing (col. 2, lines 83-88).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of (HARKER et al. (US 2958517) or MacMichael et al. (US 4759635)) and STRINGHAM (US 1242493) as applied to claim 1 above and further in view of DE 102006014471 A1.
Modified JP 61-212275 does not disclose the recited configuration or geometry of the terminating element or limiting element.  
DE ‘471 discloses a magnetic stirring device in the sole Figure with a bar 12 supporting a rotor 22 having a terminating element 18 that is configured to be introduced into the limiting element 14 via a snap-in connection with the terminating element 18 being is spherical as seen in the Figure; wherein the limiting element 18 comprises a pin portion 20 extending in the axial direction and configured to be introduced into an end of the bar 24.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the corresponding elements in modified JP ‘275 with the terminating and/or limiting element of DE ‘471 as an art recognized manner of elastically connecting the bar to the limiting element a magnetic stirrer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of (HARKER et al. (US 2958517) or MacMichael et al. (US 4759635)) and STRINGHAM (US 1242493) and further in view of REIF et al. (US 9045722 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of (HARKER et al. (US 2958517) or MacMichael et al. (US 4759635)) and STRINGHAM (US 1242493) and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines 3-13).
*  *  *
Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham (US 1242493).
JP 61-212275 discloses the recited magnetic mixing apparatus in Figure 1 as explained above but does not disclose a limiting element/bearing for receiving a terminating element of the bar or the stator housing with a separating can.
The patent to STRINGHAM discloses a magnetic mixing apparatus for mixing or stirring substances, comprising a mixing tank 11 configured to receive the substances to be mixed or to be stirred; a rotor 19 arranged in the mixing tank by which at least one vane 21 configured to mix or stir the substances is capable of being driven to rotate about an axial direction; a stator 12 arranged outside the mixing tank and surrounding the rotor (Figures 1 -2) and by which the rotor 19 is capable of being driven by an electromagnetic drive to contactlessly magnetically rotate about the axial direction in an operating state and capable of being supported magnetically with respect to the stator; and a security against tilting device 28-30 for the rotor that comprises an axially extending bar 24 extending in the axial direction and rotationally fixedly connected to the rotor 19, the security against tilting device having a limiting element or bearing 29, 30 fixed with respect to the mixing tank and cooperating with the bar 24, the security against tilting device being configured and arranged such that the bar is capable of rotating with respect to the limiting element or bearing 29, 30 and with tilting of the rotor being limited by physical contact between the bar and the limiting element or bearing; wherein the limiting element or bearing 40 is considered equivalent to the various types of bearings broadly recited in claims 5, 6, 7, and 17; and a stator housing 10 for the stator 12 including a separating can 23;
wherein the stator is a bearing and drive stator (Fig. 2) configured to contactlessly magnetically drive the rotor 19 in the operating state and is contactlessly magnetically support the rotor 19 at least radially with respect to the stator;
wherein the rotor 19 is configured to be passively magnetically stabilized with respect to the axial direction in the operating state;
wherein the security against tilting device 28-30 is configured such that, when the rotor tilts, the bar comes into contact with the limiting element before the rotor 19 comes into physical contact with a wall surrounding the rotor.
wherein the limiting element 29, 30 is inwardly disposed at one of two axial limiting surfaces of the mixing tank 11 - Fig. 1;
wherein the limiting element or bearing 29, 30 is disposed opposite the rotor 19 such that the bar 24 extends substantially through the entire mixing tank 11 - Fig. 1;
wherein the bar 24 is secured at 27 and/or within 29, 30 so as to prevent separation from the limiting element;
wherein the bar 24 extends through the limiting element or bearing 29, 30 in the axial direction - Figure 1;
wherein the bar 24 has, at an end remote from the rotor 19, a terminating element (end portion) configured to be received by the limiting element or bearing 29, 30;
wherein the at least one vane is a plurality of vanes 21 about the rotor 19 configured to mix or stir the substances, and the plurality of vanes are disposed on the bar 24 via the rotor;
wherein the rotor 19 is passively magnetically stabilized against tilting with respect to the axial direction;
and wherein the rotor 19 is contactlessly supported within the mixing tank -   Figs. 1 -2.
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a limiting element for receiving a terminating element of the axially extending bar that extends in an elongated manner to said limiting element as taught by Stringham as an art recognized manner of supporting the rotor within the tank thereby preventing tilting or other deviation of the rotor via the limiting element or bearing at an upper portion of the tank.  
It would have further been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a stator housing for the stator that includes a separating can as taught by STRINGHAM for the purposes of forming a support for the tank and enclose the stator (col. 2, lines 83-88).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and further in view of REIF et al. (US 9045722 B2)
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines 3-13).
*  *  *
Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of (HARKER et al. (US 2958517) or MacMichael et al. (US 4759635)) and further in view of Schob et al. (US 2013/0022481 A1).
JP 61-212275 in view of HARKER et al. or MacMichael et al. discloses the recited magnetic mixing apparatus in Figure 1 as explained above.  Assuming, arguendo, that JP ‘275 does not explicitly or inherently disclose that the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator as argued by Applicant, Schob et al. discloses:
a magnetic rotor (1) for a rotary pump (2), wherein the rotor (1) can be driven and levitated in a magnetically contactless manner in a pump housing/tank (4) within a stator (5) of the rotary pump (2) for conveying a fluid (3) and the rotor (1) is encapsulated by means of an outer encapsulation (6) including a fluorinated hydrocarbon.  In accordance with the invention, the rotor (1) includes a permanent magnet (8) sheathed by a metal jacket (7) within the encapsulation (6).  
Schob et al. explains that [at least as of JULY 2011] magnetically levitated rotary pumps have established themselves in the art for specific applications in which an impeller is levitated in a floating manner by magnetic forces in the interior of a preferably completely closed pump housing and is driven by a rotating field which is generated by a stator frequently arranged outside the pump housing.  Such pumps are in particular advantageous for such applications in which the fluid to be conveyed may not be contaminated, for example for conveying biological liquids such as blood or very pure liquids such as ultrapure water. 
Magnetically levitated rotary pumps are also preferably used in practice for other highly aggressive substances.  It is known in this respect that specific fluorinated hydrocarbons show a certain resistance to chemically aggressive substances, in particular to the previously named acids.  It is therefore likewise known e.g. to provided rotors of bearingless pumps with encapsulations of fluorinated hydrocarbons to protect the permanent magnet disposed in the interior of the rotor as much as possible from the damaging influences of the aggressive acids or acid mixtures. 
The Schob et al. apparatus thus relates to a magnetic rotor for a rotary pump, wherein the rotor can be driven and levitated in a magnetically contactless manner in a pump housing within a stator of the rotary pump for conveying a fluid and the rotor is encapsulated by means of an outer encapsulation including a fluorinated hydrocarbon.  
Schob et al. further relates to a rotary pump including a pump housing having an inlet for supplying a fluid into the pump housing and an outlet for leading off the fluid from the pump housing, with a magnetic rotor being levitated in a contactless magnetic manner within a stator in the pump housing and the rotor being in operative communication with a drive for conveying the fluid.  The outer magnetic drive forces naturally engage at the permanent magnet of the rotor, whereby the rotor for pumping the fluid is set into rotation.  
 Advantageously, a bearingless motor known per se for a long time can be considered as a drive for the rotary pump of the present invention, generally in any desired embodiment, with the stator, in a particularly preferred embodiment, being designed simultaneously as a bearing stator and as a drive stator and an axial height of the rotor preferably being smaller than or equal to half a diameter of the rotor; the rotor is therefore a so-called disk-shaped rotor known per se. 
The magnetic rotor 1 in accordance with FIG. 1 for a rotary pump 2, such as will be discussed further below in a special embodiment with reference to FIG. 2, can be driven and levitated in a magnetically contactless manner in a pump housing/tank 4 within a stator 5 of the rotary pump 2 for conveying a fluid 3 in a manner known per se.  The rotor 1 is encapsulated by means of an outer encapsulation 6,
FIG. 2 finally schematically shows a section of a rotary pump 2 which is known per se and which is equipped with a rotor 1 in accordance with the present invention.  The rotary pump 2 includes a pump housing/tank 4 having an inlet 11 for supplying a fluid 3 into the pump housing/tank 4 and having an outlet 12 for leading off the fluid 3 from the pump housing/tank 4.  The fluid 3 is in this respect, for example, a chemically aggressive acid having a portion of a gas, for example sulfuric acid with ozone.  To convey the fluid 3, a magnetic rotor 1 in accordance with the invention is magnetically contactlessly levitated in a manner known per se within a stator 5 in the pump housing/tank 4, with the rotor 1 being in magnetic operative connection with the permanent magnet 8 of the rotor 1 in a likewise known manner with a drive 13 which includes as major elements electric coils 131 and the stator 5, specifically formed by sheet iron,.  The drive is here in a special embodiment a so-called bearingless motor, known per se, in which the stator 5 is simultaneously designed as a bearing stator and a drive stator.  In the specific example of FIG. 2, the rotor 1 is a so-called disk-shaped rotor, with an axial height of the rotor 1 preferably being smaller than or equal to half a diameter of the rotor 1. 
[SUGGESTION]:   It is understood in this respect that the invention is not restricted to disk-shaped rotors, but that it can be used in principle for all rotor types of any desired magnetically levitated rotary machines.  
Accordingly, since the magnetic rotor 1 in Schob et al. is magnetically contactlessly levitated in a manner known per se within the stator 5, the stator 5 is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, as claimed.
In view of the suggestion in Schob et al. that the invention thereof can be used in “any desired magnetically levitated rotary machines”, it would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the stator in modified JP ‘275 with the stator configuration of Schob et al. for the purposes of providing JP ‘275 with a well-known stator configuration that is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, since the rotor in accordance with Schob et al. is magnetically contactlessly levitated in a manner known per se within the stator.
Schob et al. also discloses a stator housing for the stator 5 including a separating can 400.
It would have further been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a stator housing for the stator that includes a separating can as taught by Schob et al. for the purposes of forming a support for the tank and to enclose the stator within the housing (col. 2, lines 83-88).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and Schob et al. (US 2013/0022481 A1) as applied to claim 1 above and further in view of DE 102006014471 A1.
Modified JP 61-212275 does not disclose the recited configuration or geometry of the terminating element or limiting element.  
DE ‘471 discloses a magnetic stirring device in the sole Figure with a bar 12 supporting a rotor 22 having a terminating element 18 that is configured to be introduced into the limiting element 14 via a snap-in connection with the terminating element 18 being is spherical as seen in the Figure; wherein the limiting element 18 comprises a pin portion 20 extending in the axial direction and configured to be introduced into an end of the bar 24.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the corresponding elements in modified JP ‘275 with the terminating and/or limiting element of DE ‘471 as an art recognized manner of elastically connecting the bar to the limiting element a magnetic stirrer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and Schob et al. (US 2013/0022481 A1) and further in view of REIF et al. (US 9045722 B2)
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F. Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and Schob et al. (US 2013/0022481 A1) and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines 3-13).
*  *  *
Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and further in view of Schob et al. (US 2013/0022481 A1).
JP 61-212275 in view of Stringham discloses the recited magnetic mixing apparatus as explained above including the stator housing with a separating can.  
Assuming, arguendo, that JP ‘275 does not explicitly or inherently disclose that the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator as argued by Applicant, Schob et al. discloses:
a magnetic rotor (1) for a rotary pump (2), wherein the rotor (1) can be driven and levitated in a magnetically contactless manner in a pump housing/tank (4) within a stator (5) of the rotary pump (2) for conveying a fluid (3) and the rotor (1) is encapsulated by means of an outer encapsulation (6) including a fluorinated hydrocarbon.  In accordance with the invention, the rotor (1) includes a permanent magnet (8) sheathed by a metal jacket (7) within the encapsulation (6).  
Schob et al. explains that [at least as of JULY 2011] magnetically levitated rotary pumps have established themselves in the art for specific applications in which an impeller is levitated in a floating manner by magnetic forces in the interior of a preferably completely closed pump housing and is driven by a rotating field which is generated by a stator frequently arranged outside the pump housing.  Such pumps are in particular advantageous for such applications in which the fluid to be conveyed may not be contaminated, for example for conveying biological liquids such as blood or very pure liquids such as ultrapure water. 
Magnetically levitated rotary pumps are also preferably used in practice for other highly aggressive substances.  It is known in this respect that specific fluorinated hydrocarbons show a certain resistance to chemically aggressive substances, in particular to the previously named acids.  It is therefore likewise known e.g. to provided rotors of bearingless pumps with encapsulations of fluorinated hydrocarbons to protect the permanent magnet disposed in the interior of the rotor as much as possible from the damaging influences of the aggressive acids or acid mixtures. 
The Schob et al. apparatus thus relates to a magnetic rotor for a rotary pump, wherein the rotor can be driven and levitated in a magnetically contactless manner in a pump housing within a stator of the rotary pump for conveying a fluid and the rotor is encapsulated by means of an outer encapsulation including a fluorinated hydrocarbon.  
Schob et al. further relates to a rotary pump including a pump housing having an inlet for supplying a fluid into the pump housing and an outlet for leading off the fluid from the pump housing, with a magnetic rotor being levitated in a contactless magnetic manner within a stator in the pump housing and the rotor being in operative communication with a drive for conveying the fluid.  The outer magnetic drive forces naturally engage at the permanent magnet of the rotor, whereby the rotor for pumping the fluid is set into rotation.  
 Advantageously, a bearingless motor known per se for a long time can be considered as a drive for the rotary pump of the present invention, generally in any desired embodiment, with the stator, in a particularly preferred embodiment, being designed simultaneously as a bearing stator and as a drive stator and an axial height of the rotor preferably being smaller than or equal to half a diameter of the rotor; the rotor is therefore a so-called disk-shaped rotor known per se. 
The magnetic rotor 1 in accordance with FIG. 1 for a rotary pump 2, such as will be discussed further below in a special embodiment with reference to FIG. 2, can be driven and levitated in a magnetically contactless manner in a pump housing/tank 4 within a stator 5 of the rotary pump 2 for conveying a fluid 3 in a manner known per se.  The rotor 1 is encapsulated by means of an outer encapsulation 6,
FIG. 2 finally schematically shows a section of a rotary pump 2 which is known per se and which is equipped with a rotor 1 in accordance with the present invention.  The rotary pump 2 includes a pump housing 4 having an inlet 11 for supplying a fluid 3 into the pump housing 4 and having an outlet 12 for leading off the fluid 3 from the pump housing 4.  The fluid 3 is in this respect, for example, a chemically aggressive acid having a portion of a gas, for example sulfuric acid with ozone.  To convey the fluid 3, a magnetic rotor 1 in accordance with the invention is magnetically contactlessly levitated in a manner known per se within a stator 5 in the pump housing 4, with the rotor 1 being in magnetic operative connection with the permanent magnet 8 of the rotor 1 in a likewise known manner with a drive 13 which includes as major elements electric coils 131 and the stator 5, specifically formed by sheet iron,.  The drive is here in a special embodiment a so-called bearingless motor, known per se, in which the stator 5 is simultaneously designed as a bearing stator and a drive stator.  In the specific example of FIG. 2, the rotor 1 is a so-called disk-shaped rotor, with an axial height of the rotor 1 preferably being smaller than or equal to half a diameter of the rotor 1. 
[SUGGESTION]:   It is understood in this respect that the invention is not restricted to disk-shaped rotors, but that it can be used in principle for all rotor types of any desired magnetically levitated rotary machines.  
Accordingly, since the magnetic rotor 1 in Schob et al. is magnetically contactlessly levitated in a manner known per se within the stator 5, the stator 5 is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, as claimed.
In view of the suggestion in Schob et al. that the invention thereof can be used in “any desired magnetically levitated rotary machines”, it would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the stator in modified JP ‘275 with the stator configuration of Schob et al. for the purposes of providing JP ‘275 with a well-known stator configuration that is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, since the rotor in accordance with Schob et al. is magnetically contactlessly levitated in a manner known per se within the stator.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and Schob et al. (US 2013/0022481 A1) and further in view of REIF et al. (US 9045722 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and Schob et al. (US 2013/0022481 A1) and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines 3-13).
*  *  *
Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and Kojima et al. (US 2016/0290405 A1) and STRINGHAM or Schob et al.
JP 61-212275 in view of HARKER et al. or MacMichael et al. discloses the recited magnetic mixing apparatus as explained above.  
Assuming, arguendo, that JP ‘275 does not explicitly or inherently disclose that the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator as argued by Applicant, Kojima et al. discloses:
As illustrated in FIG. 2, the liquid transfer pump 30 includes a housing 32, a rotor 33, and a stator 34.  The housing 32 defines a channel for the lubricating oil 9.  That is, the housing 32 is a portion of the piping 31 arranged to join the oil tank 10 and the chamber 20 to each other.  The rotor 33 is arranged inside the housing 32.  An outer circumferential surface of the rotor 33 is magnetized by a magnet 331 arranged therein.  The stator 34 includes a stator core 341 and a plurality of coils 342. 
 Once electric drive currents are supplied to the coils 342, a rotating magnetic field is generated in the stator core 341.  Then, interaction between magnetic flux of the stator core 341 and magnetic flux of the magnet 331 causes the rotor 33 to rotate while floating inside the housing 32.  As a result, a pressure which causes the lubricating oil 9 to travel from the oil tank 10 toward the chamber 20 is generated in the lubricating oil 9 in the housing 32.  Because the rotor 33 is magnetically levitated in the liquid transfer pump 30, which is the magnetically levitated centrifugal pump, as described above, the rotor 33 rotates without making contact with the housing 32.  Thus, use of the magnetically levitated centrifugal pump as the liquid transfer pump 30 contributes to reducing the likelihood that dust will be generated by a contact between the housing 32 and the rotor 33 while the liquid transfer pump 30 is operating.  Accordingly, the lubricating oil 9 can be supplied to the bearing 90 while minimizing contamination of the lubricating oil 9. 
Accordingly, since the rotor 33 in Kojima et al. is magnetically contactlessly levitated within the stator 34, the stator 34 is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the stator in modified JP ‘275 with the stator configuration of Kojima et al. for the purposes of providing JP ‘275 with a stator configuration that is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator (as claimed), since the rotor in accordance with Kojima et al. is magnetically contactlessly levitated within the stator and for the desirable purpose of preventing the rotor from making contact with the surrounding housing to thereby reduce the likelihood that debris will be generated by any contact between the housing and the rotor while the rotor is rotating within the housing.  Accordingly, the material in the housing of JP ‘275 that is being agitated will not be contaminated by substances that may be generated when the rotor contacts the housing (¶ [0024] - [0025]).
Stringham and Schob et al. are relied upon as above for the teaching of a stator housing including a separating can.  It would have further been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a stator housing for the stator that includes a separating can as taught by Stringham or Schob et al. for the purposes of forming a support for the tank and to enclose the stator within the housing (col. 2, lines 83-88).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and Kojima et al. (US 2016/0290405 A1) and Stringham or Schob et al. as applied to claim 1 above and further in view of DE 102006014471 A1.
Modified JP 61-212275 does not disclose the recited configuration or geometry of the terminating element or limiting element.  
DE ‘471 discloses a magnetic stirring device in the sole Figure with a bar 12 supporting a rotor 22 having a terminating element 18 that is configured to be introduced into the limiting element 14 via a snap-in connection with the terminating element 18 being is spherical as seen in the Figure; wherein the limiting element 18 comprises a pin portion 20 extending in the axial direction and configured to be introduced into an end of the bar 24.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the corresponding elements in modified JP ‘275 with the terminating and/or limiting element of DE ‘471 as an art recognized manner of elastically connecting the bar to the limiting element a magnetic stirrer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and Kojima et al. (US 2016/0290405 A1) and Stringham or Schob et al. and further in view of REIF et al. (US 9045722 B2)
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and Kojima et al. (US 2016/0290405 A1) and Stringham or Schob et al. and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines 3-13).
*  *  *
Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and Kojima et al. (US 2016/0290405 A1).
Modified JP 61-212275 discloses the recited magnetic mixing apparatus as explained above.  
Assuming, arguendo, that JP ‘275 does not explicitly or inherently disclose that the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator as argued by Applicant, Kojima et al. discloses:
As illustrated in FIG. 2, the liquid transfer pump 30 includes a housing 32, a rotor 33, and a stator 34.  The housing 32 defines a channel for the lubricating oil 9.  That is, the housing 32 is a portion of the piping 31 arranged to join the oil tank 10 and the chamber 20 to each other.  The rotor 33 is arranged inside the housing 32.  An outer circumferential surface of the rotor 33 is magnetized by a magnet 331 arranged therein.  The stator 34 includes a stator core 341 and a plurality of coils 342. 
 Once electric drive currents are supplied to the coils 342, a rotating magnetic field is generated in the stator core 341.  Then, interaction between magnetic flux of the stator core 341 and magnetic flux of the magnet 331 causes the rotor 33 to rotate while floating inside the housing 32.  As a result, a pressure which causes the lubricating oil 9 to travel from the oil tank 10 toward the chamber 20 is generated in the lubricating oil 9 in the housing 32.  Because the rotor 33 is magnetically levitated in the liquid transfer pump 30, which is the magnetically levitated centrifugal pump, as described above, the rotor 33 rotates without making contact with the housing 32.  Thus, use of the magnetically levitated centrifugal pump as the liquid transfer pump 30 contributes to reducing the likelihood that dust will be generated by a contact between the housing 32 and the rotor 33 while the liquid transfer pump 30 is operating.  Accordingly, the lubricating oil 9 can be supplied to the bearing 90 while minimizing contamination of the lubricating oil 9. 
Accordingly, since the rotor 33 in Kojima et al. is magnetically contactlessly levitated within the stator 34, the stator 34 is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the stator in modified JP ‘275 with the stator configuration of Kojima et al. for the purposes of providing JP ‘275 with a stator configuration that is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator (as claimed), since the rotor in accordance with Kojima et al. is magnetically contactlessly levitated within the stator and for the desirable purpose of preventing the rotor from making contact with the surrounding housing to thereby reduce the likelihood that debris will be generated by any contact between the housing and the rotor while the rotor is rotating within the housing.  Accordingly, the material in the housing of JP ‘275 that is being agitated will not be contaminated by substances that may be generated when the rotor contacts the housing (¶ [0024] - [0025]).
Stringham is relied upon as above for the teaching of a stator housing 10 including a separating can 23. It would have further been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a stator housing for the stator that includes a separating can as taught by Stringham for the purposes of forming a support for the tank and to enclose the stator within the housing (col. 2, lines 83-88).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and Kojima et al. (US 2016/0290405 A1) and further in view of REIF et al. (US 9045722 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and Kojima et al. (US 2016/0290405 A1) and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines 3-13).
*  *  *
Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and GB 1413835 and Stringham or Schob et al.
JP 61-212275 in view of HARKER et al. or MacMichael et al. discloses the recited magnetic mixing apparatus as explained above.  
Assuming, arguendo, that JP ‘275 does not explicitly or inherently disclose that the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator as argued by Applicant, GB 1413835 discloses a analogous magnetic rotor and drive apparatus capable of mixing (page 1, lines 46-49) including a stator 12, 13, 14; a rotor 10, 11; and a surrounding housing.  The rotating rotor is supported in the axial direction via the stator and the stator maintains a radial gap 33, 34 the rotating rotor and the housing during operation as set forth in the reproduced text below and the sole Figure seen immediately below:

    PNG
    media_image4.png
    378
    594
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    765
    491
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    440
    437
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    104
    436
    media_image7.png
    Greyscale










    PNG
    media_image8.png
    545
    421
    media_image8.png
    Greyscale

Accordingly, since the rotor in GB ‘880 is magnetically contactlessly levitated within the stator since there is no mechanical contact between the rotor and surrounding housing, the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, as claimed.
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the stator in modified JP ‘275 with the stator configuration of GB ‘835 for the purposes of providing JP ‘275 with a stator configuration that is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, since the rotor in GB ‘835 is magnetically contactlessly levitated within the stator and for the desirable purpose of preventing the rotor from making mechanical contact with the surrounding housing while the rotor is rotating within the housing by maintaining said radial gaps between the rotor and housing and keeping the rotor in a stable axial/longitudinal position (page 2, lines 71-81).  
Also note claim 1:

    PNG
    media_image9.png
    126
    391
    media_image9.png
    Greyscale

and claim 5:

    PNG
    media_image10.png
    168
    386
    media_image10.png
    Greyscale


Stringham and Schob et al. are relied upon as above for the teaching of a stator housing including a separating can.  It would have further been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a stator housing for the stator that includes a separating can as taught by Stringham or Schob et al. for the purposes of forming a support for the tank and to enclose the stator within the housing (col. 2, lines 83-88).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and GB 1413835 and Stringham or Schob et al. as applied to claim 1 above and further in view of DE 102006014471 A1.
Modified JP 61-212275 does not disclose the recited configuration or geometry of the terminating element or limiting element.  
DE ‘471 discloses a magnetic stirring device in the sole Figure with a bar 12 supporting a rotor 22 having a terminating element 18 that is configured to be introduced into the limiting element 14 via a snap-in connection with the terminating element 18 being is spherical as seen in the Figure; wherein the limiting element 18 comprises a pin portion 20 extending in the axial direction and configured to be introduced into an end of the bar 24.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the corresponding elements in modified JP ‘275 with the terminating and/or limiting element of DE ‘471 as an art recognized manner of elastically connecting the bar to the limiting element a magnetic stirrer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and GB 1413835 and Stringham or Schob et al. and further in view of REIF et al. (US 9045722 B2)
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of HARKER et al. (US 2958517) or MacMichael et al. (US 4759635) and GB 1413835 and Stringham or Schob et al. and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines 3-13).
*  *  *
Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and GB 1413835.
Modified JP 61-212275 discloses the recited magnetic mixing apparatus as explained above.  Assuming, arguendo, that JP ‘275 does not explicitly or inherently disclose that the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator as argued by Applicant, GB 1413835 discloses a analogous magnetic rotor and drive apparatus capable of mixing (page 1, lines 46-49) including a stator 12, 13, 14; a rotor 10, 11; and a surrounding housing.  The rotating rotor is supported in the axial direction via the stator and the stator maintains a radial gap 33, 34 the rotating rotor and the housing during operation as set forth in the reproduced text below and the sole Figure depicted above.
Accordingly, since the rotor in GB ‘880 is magnetically contactlessly levitated within the stator since there is no mechanical contact between the rotor and surrounding housing, the stator is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, as claimed.
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have substituted the stator in modified JP ‘275 with the stator configuration of GB ‘835 for the purposes of providing JP ‘275 with a stator configuration that is configured to contactlessly magnetically drive the rotor to rotate about the axial direction in an operating state, and to completely radially and longitudinally contactlessly magnetically support the rotor with respect to the stator, since the rotor in GB ‘835 is magnetically contactlessly levitated within the stator and for the desirable purpose of preventing the rotor from making mechanical contact with the surrounding housing while the rotor is rotating within the housing by maintaining said radial gaps between the rotor and housing and keeping the rotor in a stable axial/longitudinal position (page 2, lines 71-81).  
Also note claim 1:

    PNG
    media_image9.png
    126
    391
    media_image9.png
    Greyscale

and claim 5:

    PNG
    media_image10.png
    168
    386
    media_image10.png
    Greyscale

Stringham is relied upon as above for the teaching of a stator housing including a separating can.  It would have further been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a stator housing for the stator that includes a separating can as taught by Stringham for the purposes of forming a support for the tank and to enclose the stator within the housing (col. 2, lines 83-88).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and GB 1413835 and further in view of REIF et al. (US 9045722 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
REIF et al. discloses a magnetic stirrer including the recited flexible vessel or mixing tank 1; a rotor 13 with vanes 4, 4’; a magnetic drive 14 outside the vessel or tank 1 and surrounding the rotor 13; a security against tilting device with a limiting element 11 and/or 12 cooperating with a bar 3 fixed to the rotor 13; the bar having terminating element (the stepped end thereof) received in the limiting element 11 and/or 12; the vanes 4, 4’ disposed on the bar 3; the mixing tank being plastic and flexible and capable of single-use (col. 1, lines 5-23); a stator 7 and a support container 5 receiving the flexible mixing tank 1.  
With regard to claims 14-15, selected elements of the modified JP ‘275 device are inherently single-use or reuseable, subject to the whims of an operator or owner.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed any of the components of the prior art mixing apparatus from a flexible plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; Sinclair & Carroll Co., Inc. v. Interchemical Corp., 65 USPQ 297 (1945).
Furthermore, in view of the fact that the use of flexible plastic vis-`a-vis any other common construction material solves no stated problem insofar as the record is concerned and the conclusion of obviousness can be made from the common knowledge and common sense of one of ordinary skill in the art (In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969)), it would have been obvious to one of ordinary skill in the art to have formed any of the components of the prior art magnetic mixing devices  from a well-known construction material such as plastic.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as flexible plastic would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a more modern material or a lower cost [facilitating disposal] or more easily fabricated material. 
This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
		Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer commercial value (otherwise they would not be undertaken) but do not involve sufficient inventiveness to merit patent protection. This class of inventions is well illustrated by efforts at routine experimentation with different standard grades of a material used in a product—standard in the sense that their properties, composition, and method of creation are well known, making successful results of the experimentation predictable. Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of one material for another, including flexible plastic, is well within the grasp of 35 U.S.C 103(a).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-212275 in view of Stringham and GB 1413835 and further in view of GOODWIN et al. (US 7153021 B2).
Modified JP ‘275 does not disclose the details of the so-called single use apparatus or support container.  
GOODWIN et al. discloses a magnetic stirrer device including the recited vessel or mixing tank 16 (a bag 80); a rotor 140; a stator 18 outside the vessel or tank 1 for driving the rotor; the mixing tank 16 being plastic and flexible (col. 4, line 3 - col. 5, line 45) and capable of single-use or reuse (col. 7, lines 3-16); and a reusable outer support container 12 housing the stator 18 for receiving and supporting the flexible plastic mixing tank 16 during the mixing operation.  
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided JP ‘275 with a support container and to have configured the mixing tank as a flexible plastic member that is insertable into the support container as taught by GOODWIN et al. for the purposes of enabling the  solution being mixed to be selectively drawn out of mixing bag assembly either while the mixing is occurring and/or after completion of the mixing and magnetic mixer is turned off; once the solution is removed, the mixing bag assembly can simply be disposed of such as by being discarded or recycled and a new mixing bag assembly is then inserted within the support container and the process can be repeated for a new batch of solution; to prevent the requirement for tank or mixer cleaning between different batches and to prevent a risk of cross contamination between solutions; and to minimize the time, cost, and labor associated with cleaning and sterilizing conventional systems while enabling mixing and/or suspension of solutions (col. 1, lines 50-54 and col. 7, lines       3-13).

Allowable Subject Matter
No claims stand allowed - claims 1-17 stand rejected over the prior art herein.

Response to Amendment
In the last response, Applicant has added subject matter to claims 1 and 15 that is clearly taught by references already of record, namely the documents to Stringham and Schob et al.  Accordingly, since it is well-known to provide a magnetically driven mixer with a stator housing including a separating can to receive the tank, the claims are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





24 OCT 2022